DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-17 of prior U.S. Patent No. 11039475. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 18 of U.S. Patent No. 11039475. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. monitoring, by the processor, some but not all of a plurality of orthogonal frequency-divisional multiplexing (OFDM) symbols in each slot).
Claim 1 of Instant Application
Claim 1 of US 11039475
A method, comprising: 
A method, comprising: 
detecting, by a processor of a user equipment (UE), presence of an indication from a base station of a wireless network in a New Radio unlicensed spectrum (NR- U);
detecting, by a processor of a user equipment (UE), presence of an indication from a base station of a wireless network in a New Radio unlicensed spectrum (NR-U); 
determining, by the processor, that a transmission opportunity (TXOP) follows the indication responsive to the detecting;
determining, by the processor, that a transmission opportunity (TXOP) follows the indication responsive to the detecting; 
receiving, by the processor, a downlink (DL) transmission in the NR-U from the base station during the TXOP;
receiving, by the processor, a downlink (DL) transmission in the NR-U from the base station during the TXOP;
detecting, by the processor, a leading physical downlink control channel (PDCCH) in a DL TXOP, wherein the detecting comprises: monitoring according to a first PDCCH monitoring behavior during a phase of detection of a beginning of the DL TXOP; and monitoring according to a second PDCCH monitoring behavior after the phase of detection of the beginning of the DL TXOP, the second PDCCH monitoring behavior being different from the first PDCCH monitoring behavior.
monitoring, by the processor, some but not all of a plurality of orthogonal frequency-divisional multiplexing (OFDM) symbols in each slot to detect a leading physical downlink control channel (PDCCH) in a DL TXOP, wherein the monitoring comprises: monitoring according to a first PDCCH monitoring behavior during a phase of detection of a beginning of the DL TXOP; and monitoring according to a second PDCCH monitoring behavior after the phase of detection of the beginning of the DL TXOP, the second PDCCH monitoring behavior being different from the first PDCCH monitoring behavior.


Allowable Subject Matter
Claims 1-9 and 17 would be allowable if the terminal disclaimer (for 11039475) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, “TxOP Frame structure for NR unlicensed”, R1-1802866 to Qualcomm as submitted by the applicant with IDS received on 06/22/2022 (hereinafter “Qualcomm ”)) does not disclose, with respect to claim 1, detecting, by the processor, a leading physical downlink control channel (PDCCH) in a DL TXOP, wherein the detecting comprises: monitoring according to a first PDCCH monitoring behavior during a phase of detection of a beginning of the DL TXOP; and monitoring according to a second PDCCH monitoring behavior after the phase of detection of the beginning of the DL TXOP, the second PDCCH monitoring behavior being different from the first PDCCH monitoring behavior as claimed. Rather, Qualcomm teaches receiving a downlink transmission in the NR-U from the base station during the TXOP (“Data Reception” in Figure 7 in section 5). The same reasoning applies to claim 17 mutatis mutandis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414